Title: II. Replies to Queries: New York (2), [ca. 1–5 June 1784]
From: Jefferson, Thomas
To: 



[ca. 1–5 June 1784]

New York. Mr. Lewis.


  I.
  
    1. Under 100 ton. They have ½ ton privilege. Above that 1 ton. The use of the cabbin.
    2. Before the war from 50/ to £3. The masters £6. a month.
    4. In sloops 6. Topsail vessels 8. or 10.
    5. Smallest vessel 50 ton. up to 400.
  
  
  
  
    II.
    Had one co. for whale fishing before war. Will revive it. No other. The British used to send several vessels to N. F.land. one or two for each co. Came to N. York for provisions which they carried to N.F.L. to their companions. There all were loaded with fish and went to the Mediterranean.
  
    III.
    Net yet recommenced. Used to build to amount of about 4000 ton. Small vessels 50/ a ton. From thence up to £4–10 according to size of ship. 
      
        5. Here except cordage a part of which was imported from Engld. Hamburg, Holld. the Baltic.
        6. From Russia and England. The same kind from London cost 28/ sterl. and from Petersbg 18/ sterl.
      
    
  
  
    IV.
    To Europe it used to be from 50/ to £3 sterl. a ton. To W. I. about £3 or £3–10 currcy. the ton, but the W. Indian ton was 16. barr. flour weighing 200 ℔ each for N.Y. For Philadelphia 18 barr. flour.
      
        1. Somewhat higher.
        2. In cash.
      
    
  
    V.
    
      1. Much more than can be paid for in a very long time. From Britain probably £100,000. since the evacuation, i.e. from Nov. 1783 to June. 1. 1784.
      2. Will be much less.
      3. Have found large sale.
      4. Great deal of E: India goods, clothing of every kind, utensils’
      5. Generally about 5. p. cent.
      6. They will.
      7. Hats and beer.
      8. They do.
      9. Dearer much. They cost 15. pr. cent higher in Engld. than before the war.
    
    
  
    VI.
    
      1. Provision. Flaxseed.
      2. They are high.
      3. Not admitted to Fr. or Span. islds. The Eng. islds. supplied from Dutch and Danish islands but at present it does not quit cost.
      6. Provision very little higher.
    
  
    VII.
    
      1.
      2. 12/
      3
      4
      5
      6
      7. 12/
      8. 4/
    
    
  
  
    X.
    5. The spirit of emigration does not prevail much.
  
  
    XI.
    2. They are.
  
  
    XII.
    
      3. Slowly.
      4. It is.
    
    
  

 